Title: To Thomas Jefferson from Philippe de Létombe, 26 February 1801
From: Létombe (La Tombe), Philippe de
To: Jefferson, Thomas




Monsieur,
Philadelphie, 8 ventose an 9 de la République française.(26 fevrier 1801. v. st.)

J’ai vu naître les Etats-unis; je Vous suis attaché depuis seize ans; voila mes titres pour Vous offrir mon Compliment sur votre nomination à la Présidence.
Aimé et estimé dans ces Etats et dans l’Europe, Vous justifierez le choix de vos concitoyens; Vous gagnerez tous les cœurs; Vous rendrez votre nation l’exemple du monde; la Philosophie Vous placera au rang des Bienfaiteurs de l’humanité et la Postérité au nombre des grands hommes.
Daignez agreer, Monsieur, l’hommage d’un Cœur pénétré de vos anciennes bontés et d’admiration pour votre Gloire.

Létombe



editors’ translation

Sir,
Philadelphia, 8 Ventóse Year 9 of the French Republic.(26 February 1801 old style)

I saw the birth of the United States; I have been devoted to you for sixteen years; those are my qualifications for offering you my compliments on your nomination to the presidency.
Loved and esteemed in the United States and in Europe, you will justify the choice of your fellow-citizens; you will win every heart; you will make your nation the example for the world; philosophy will place you among the benefactors of humanity, and posterity among the number of great men.
Be pleased to accept, Sir, the homage of a heart imbued with your former kindnesses and with admiration for your glory.

Létombe


